Citation Nr: 1729998	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-20 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diverticulitis, to include as secondary to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran was on active duty from November 1972 to March 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

In July 2017, prior to the promulgation of a decision, the Veteran, through his authorized representative, withdrew his appeal for entitlement to service connection for diverticulitis. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the claim of entitlement to service connection for diverticulitis.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (West 2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (West 2014).  Under 38 C.F.R. § 20.204 (b) (2016), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn. 

The Veteran's authorized representative submitted a correspondence dated July 3, 2017, replete with all identifying information which stated his intent to withdraw the appeal for entitlement to service connection for diverticulitis.  When the Board received the Veteran's correspondence, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Thus, the Board no longer has jurisdiction to review the claim and it is dismissed. 


ORDER

The appeal for entitlement to service connection for diverticulitis is dismissed.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


